Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on April 19, 2022.
Claims 1-3 are pending and examined below.
Claim 1 has been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 19, 2022 has been entered.

Optional Language
Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted if the recited condition in the claim is not satisfied. See e.g. MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).
Claim 2 recites “in a case where the call is made while being updated by the update application, executes the processing after an update has been performed by the update application”, which is optional language.  If a call is not made, then the execution step will not occur.
Claim 3 recites “in a case where an update of the main body portion has failed, performs a rollback …” which is optional language.  If an update is not failed, then the rollback step will not occur.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0216179 (hereinafter "Sharma”) in view of US 2015/0278280 (hereinafter “Ma”) and further in view of US 2020/0150838 (hereinafter “Chauhan”).
In the following claim analysis, bold text indicates claim language, bold text with underlines and strikethroughs indicates claim amendments, underlines in Examiner’s claim mappings are used for emphasis, and Examiner’s detailed interpretation is in square brackets.

Referring to Claim 1, Sharma discloses an information processing system, having a hardware processor executing computer instructions (Sharma, Fig. 5, ¶ 10, an example processor system that may be used to execute the machine readable instructions of FIG. 4 to implement the example EBS system) including: 
a first application and a second application that cooperate with each other (Sharma, Fig. 1, ¶ 20, interactions between the applications and/or application bundles associated with different entities and/or applications); and 
an update application for updating the second application (Sharma, ¶ 3, an updater to, when the dependency data indicates that the second application is dependent on the first application, update the second application in response to an update to the first application); wherein the second application includes 
a main body portion that executes processing according to a call from the first application to the second application (Sharma, ¶ 20, a first application bundle associated with the oncology department 104 may call (e.g., utilize a function or class object of) a second application [a main body portion] bundle associated with the laboratory information system 114 of the hospital 102), and 
an function portion that establishes a connection with the main body portion (Sharma, ¶ 20, a first application bundle associated with the oncology department 104 may call (e.g., utilize a function [inherently, it has connection to the second application] or class object of) a second application [a main body portion] bundle associated with the laboratory information system 114 of the hospital 102), executes the call to the main body portion via the connection (Sharma, ¶ 20, a first application bundle … may call (e.g., utilize a function or class object of) a second application … As a result, the first application bundle is dependent on the second application in that a change in the second application bundle may affect the ability of the first application; ¶ 14, clinical workflows [in the main body portion of the second application] configured to be executed in response to certain events [e.g., the call from the first application] … general processing of healthcare messages, patient handling policies or procedures), and notifies the first application of an execution result of the processing provided from the main body portion (Sharma, ¶ 20, a first application bundle … may call (e.g., utilize a function or class object of) a second application … As a result, the first application bundle is dependent on the second application in that a change in the second application bundle may affect the ability of the first application as a notification]; claim 1, when the dependency data indicates [notifies] that the second application is dependent on the first application [as an execution result], update the second application in response to an update to the first application), 
Sharma discloses a first application bundle calls a second application, but does not appear to explicitly disclose an interface portion that established a connection with the main body portion, the first application, when being started, loads the interface portion from the second application. However, in an analogous art to the claimed invention in the field of application update, Ma teaches: an interface portion that established a connection with the main body portion (Ma, Fig. 4, ¶  68-70, a server [the first application] sending [calling] the interface update data to the client [the second application] for said client to receive, while monitoring said interface update data on the server side during the running of said client)).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sharma and Ma before him/her to modify Sharma’s method with Ma’s updating application interface method, with a reasonable expectation of success, to include an interface portion that established a connection with the main body portion. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an application interface update method applied to a client. Therefore, not only the amount of technical development required for the adjustment of buttons in the application interface is reduced, but also the user operation is simplified, and meanwhile traffic is saved for the user (Ma, ¶ 39).
Sharma discloses the update application updates the main body portion of the second application (Sharma, claim 1, update the second application [update the main body portion]), but Sharma as modified does not appear to explicitly disclose the first application, at a start thereof, loads the interface portion of the second application, from which the interface portion is loaded by the first application. However, in an analogous art to the claimed invention in the field of software updating, Chauhan teaches the amended claim limitation the first application, at a start thereof, loads the interface portion of the second application (Chauhan, ¶ 13, the user interface element comprises an icon or thumbnail displaying the retrieved data associated with the portion of the network application [the second application] the client application [the first application] is further configured to: periodically [at a start thereof] retrieve [load] updated data associated with the portion of the network application ), and the update application updates the main body portion of the second application (Sharma, claim 1, update the second application [update the main body portion]) from which the interface portion is loaded by the first application (Chauhan, ¶ 12, a client application comprising an embedded browser; ¶ 13, the embedded browser is further configured to: … update [load] the display of the second user interface element with the retrieved updated data associated with the portion of the second network application).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sharma as modified and Chauhan before him/her to modify Sharma’s modified method with Chauhan’s updating application interface method, with a reasonable expectation of success, to include the first application, at a start thereof, loads the interface portion of the second application, and the update application updates the main body portion of the second application from which the interface portion is loaded by the first application. The modification would be obvious because one of ordinary skill in the art would be motivated to manage network resource and make the application interface updates more efficient with limited network resource.

Referring to Claim 2, the rejection of Claim 1 is incorporated. Sharma as modified further discloses the information processing system according to claim 1, wherein the main body portion, in a case where the call is made while being updated by the update application, executes the processing after an update has been performed by the update application (Ma, Fig. 1, ¶ 44, the client 102 updates the current application interface according to said interface update data, thereby rendering an updated application interface; Fig. 4-6, ¶ 70, 80, and 89, update the current application interface according to said interface update data, thereby rendering an updated application interface). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Sharma, in view of Ma, in view of US 2020/0150838 (hereinafter “Chauhan”), and further in view of US 2015/0378716 (hereinafter “Singh”).

Referring to Claim 3, the rejection of Claim 1 is incorporated. Sharma as modified discloses the update application as shown in the rejection of Claim 1, but does not appear to explicitly disclose in a case where an update of the main body portion has failed, performs a rollback of the main body portion to a state of the main body portion prior to an update operation, and the main body portion. However, in an analogous art to the claimed invention in the field of application update, Singh teaches in a case where an update of the main body portion has failed, performs a rollback of the main body portion to a state of the main body portion prior to an update operation, and the main body portion (Singh, ¶ 22, In some instances, it may be beneficial to rollback an update process. For example, if an update process fails to modify a configuration, performance problems develop in the updated deployment, etc., the rollback process may be initiated to restore that update to the last successful state in its timeline. When rollback of an update process is initiated, the rollback process is performed on the services and/or components the update process attempted to modify, and also on any dependent nodes).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sharma as modified and Singh before him/her to modify Sharma’s method with Singh’s failure handling process, with a reasonable expectation of success, to include in a case where an update of the main body portion has failed, performs a rollback of the main body portion to a state of the main body portion prior to an update operation, and the main body portion. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a rollback an update process to restore that update to the last successful state in its timeline (Singh, ¶ 22).
Sharma as modified further teaches in a case where the call is made while being updated by the update application (Ma, Fig. 4, ¶ 68-70), and an update by the update application fails (Singh, ¶ 22, if an update process fails to modify a configuration … the rollback process may be initiated to restore that update to the last successful state), executes the processing after a rollback is performed by the update application (Ma, Fig. 4-6, ¶ 70, 80 and 89, rendering an updated application interface).
The motivation to combine the references is the same as set forth in the rejection of Claim 1 and as the same in combining the Singh reference.

Response to Arguments
Applicant’s arguments filed on April 19, 2022  have been fully considered, but they are
not persuasive.
In the Remarks, Applicant argues:
Sharma merely discloses updating the second application in response to the update to the first application when the first application is dependent on the first application, but does not teach updating the main body portion of the second application from which the interface portion is loaded by the first application. …
Ma merely discloses that the client 102 (the alleged first application) updates its application interface according to the interface update data received from the server 101 but does not teach that the application interface of the server 101 (the alleged second application of claim 1) is loaded by the client 102. (See Remarks, pg. 2-3). 
Examiner’s response:
	Examiner respectfully disagrees. First, Applicant cites paragraphs 0032, 0036 and 0037 of the specification to show the claimed subject matter as “in the kiosk terminal 30, the function enhancement application 51 reads the I/F application DLL 52a … the I/F application updater 53 updates the I/F application service 52b … which becomes locked and can no longer be updated as a result of being read by the function enhancement application 51.” However, the features described above are not disclosed in the claim language.
	Second, as agreed by Applicant, Sharma discloses updating the second application in response to the update to the first application when the first application is dependent on the first application. Indeed, Sharma’s claim 1 reads on the recited claim limitation the update application updates the main body portion because Sharma teaches updating the second application including the main body portion. Further, at ¶ 20, Sharma teaches a function “portion that establishes a connection with the main body portion” through a call to a function or class object of the second application. Thus, inherently, the function or class object of the second application connects to the main body portion of the second function to process the call. Ma’s reference is relied on teaching Sharma’s function or class object can be “an interface portion” of the second application “established a connection with the main body portion” of the second application because one ordinary skill in the art would readily comprehend that when the client 102 updates the current application (i.e., the second application] interface (e.g., Ma, ¶ ¶ 44 and 70), the updated application interface passed data received to the main body portion of the application for processing. In the Example giving by Ma at Fig. 3c and ¶ 60, when a user presses the updated “the world Cup” button, the interface connects to the main body portion of the application and collects info related to the world cup, then serves the info to the user. Moreover, Chauhan teaches the amended claim limitation the first application, at a start thereof, loads the interface portion of the second application (Chauhan, ¶ 13, the user interface element comprises an icon or thumbnail displaying the retrieved data associated with the portion of the network application [the second application] the client application [the first application] is further configured to: periodically [at a start thereof] retrieve [load] updated data associated with the portion of the network application ), and the update application updates the main body portion of the second application (Sharma, claim 1, update the second application [update the main body portion]) from which the interface portion is loaded by the first application (Chauhan, ¶ 12, a client application comprising an embedded browser; ¶ 13, the embedded browser is further configured to: … update [load] the display of the second user interface element with the retrieved updated data associated with the portion of the second network application).
Therefore, for at least the reasons set forth above, the rejections made under 35 U.S.C. § 103(a) with respect to claim 1 is proper and therefore, maintained.

With respect to the remaining dependent claims, Applicant merely reiterates the argument made regarding claim 1 and asserts that any additional references cited by Examiner fail to resolve the alleged deficiencies in the rejections of the independent claims (see Remarks, pg. 3-4).  Applicant’s arguments are unpersuasive for the same reasons articulated above with respect to claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2014/200730 teaches a GUI updater that is included in an application with a user interface shared with different applications; 
US 2011/0113214 teaches loading, by an information handling system (IHS), an application that includes a first code portion and a second code portion; and 
US 2013/0218741 teaches , using an application server to update portions of the trader interface displayed to the trader at client system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/            Primary Examiner, Art Unit 2191